Detailed Action
	The communications received 02/23/2022 have been filed and considered by the Examiner. Claims 1-17 are pending. Claims 8-17 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to the apparatus.
Group II, claim(s) 8-17, drawn to the method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim et al (US 2013/0252081) hereinafter KIM in further view of Baba et al (US 2013/0101894) hereinafter BABA.
	As for claim 1, KIM teaches an apparatus (die) for manufacturing a pouch (battery case) [0081] in which there is a die [Fig. 6 #501] with forming grooves [Fig. 6 D] and a corresponding punch above the die [Fig. 6 #531] to form the accommodation parts in a pouch film while being respectively inserted into the forming groove in a state of pressing the pouch film [Fig. 6; 0079]. 
While KIM teaches a staircase arrangement for the grooves and punch [Fig. 6; 0079; 0081] and that the groove corresponds with the shape of the punch [0079; 0081] it does not teach an inclined surface of the punch which inclines upward from one end of the partition wall toward an opposite end. KIM additionally does not teach a pair of punches nor grooves however a pair of punches and grooves would simply be a duplication of parts which is prima facie obvious [see e.g. MPEP 2144.04(VI)(B)].
	BABA teaches an apparatus for forming a battery pouch (stretching head and workbench) [Abstract; Fig. 5(a-c); 0035] in which a punch with an inclined surface (stretching head) which is also gradually inclined starting from a partition wall (one side of the workbench) is used to press into the film to form the pouch [Fig.5(a-c); 0035]. BABA utilizes this inclined surface as a means of improving the molding limit which allows for a larger volume of battery container utilizing the same or less material [Abstract].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the inclining of BABA to the punches of KIM in order to allow for a larger volume of battery container utilizing the same or less material. As BABA readily considers a mold [0036] and as KIM matches the grooves to the punches, it would have similarly been obvious to have adjusted the grooves of KIM/BABA to fit to the punches as a means of accomplishing the fitted punches and grooves of KIM that is compatible with the teachings of BABA. Therefore unity of invention is lacking a posteriori. 

During a telephone conversation with Charles Humkey on 05/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0252081) hereinafter KIM in further view of Baba et al (US 2013/0101894) hereinafter BABA.
	As for claim 1, KIM teaches an apparatus (die) for manufacturing a pouch (battery case) [0081] in which there is a die [Fig. 6 #501] with forming grooves [Fig. 6 D] and a corresponding punch above the die [Fig. 6 #531] to form the accommodation parts in a pouch film while being respectively inserted into the forming groove in a state of pressing the pouch film [Fig. 6; 0079]. 
While KIM teaches a staircase arrangement for the grooves and punch [Fig. 6; 0079; 0081] and that the groove corresponds with the shape of the punch [0079; 0081] it does not teach an inclined surface of the punch which inclines upward from one end of the partition wall toward an opposite end. KIM additionally does not teach a pair of punches nor grooves however a pair of punches and grooves would simply be a duplication of parts which is prima facie obvious [see e.g. MPEP 2144.04(VI)(B)].
	BABA teaches an apparatus for forming a battery pouch (stretching head and workbench) [Abstract; Fig. 5(a-c); 0035] in which a punch with an inclined surface (stretching head) which is also gradually inclined starting from a partition wall (one side of the workbench) is used to press into the film to form the pouch [Fig.5(a-c); 0035]. BABA utilizes this inclined surface as a means of improving the molding limit which allows for a larger volume of battery container utilizing the same or less material [Abstract].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the inclining of BABA to the punches of KIM in order to allow for a larger volume of battery container utilizing the same or less material. As BABA readily considers a mold [0036] and as KIM matches the grooves to the punches, it would have similarly been obvious to have adjusted the grooves of KIM/BABA to fit to the punches as a means of accomplishing the fitted punches and grooves of KIM that is compatible with the teachings of BABA. 

	As for claim 2, KIM/BABA teach claim 1 and BABA further teaches an incline angle range from 0 degrees to 90 degrees which overlaps the claimed range. 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

	As for claim 3, KIM/BABA teach claim 1 and since the groove of KIM/BABA is fitted to the punches of KIM/BABA it is understood that the fitted grooves would have the same inclined angle. 
	As for claim 4, KIM/BABA teach claim 1 and KIM further teaches that the punches can be coupled with punch holders(punching die) [Fig. 10 #813] and it is understood that both punches would be a part of the punch holder [0091] and therefore also be moved at the same time. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0252081) hereinafter KIM in further view of Levin (US 2018/0366690) hereinafter LEV as applied to claim 1 and further in view of Takai et al (US 6,315,150) hereinafter TAK.
As for claim 7, KIM/LEV teach claim 1 but does not teach a heating member in the partition wall. 
TAK teaches an apparatus for molding a film [Abstact] in which a heater is embedded in a partition (the outer circumferential side of the upper die) [Fig. 6 #57] in order to set the temperature high enough to prevent the sheet from hardening instantly [col. 4 l. 34-43] i.e. in order to allow for enough time for the sheet to adjust to the shape of the mold.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the heater of TAK to the partition of KIM/LEV in order to have prevented the sheet from hardening instantly which the ordinary artisan understands would allow for enough time for the sheet to adjust to the shape of the mold. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0252081) hereinafter KIM in further view of Levin (US 2018/0366690) hereinafter LEV as applied to claim 1 and further in view of Motosko et al (US 2016/0214307) hereinafter MOTO and Schilles (US 2009/0065966) hereinafter SCH.

As for claim 5, KIM/LEV teaches claim 4, but does not teach that the angle of the press being adjustable through its couplings to the punch holder. 
MOTO teaches a punch [Fig. 1 #112] in which automatic adjustments using a controller are made to adjust a height of a bending portion of a die (substantially an angle) [0013; 0063] to facilitate forming [0013]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made the angling of KIM/LEV’s die adjustable in order to facilitate forming as taught by MOTO.
KIM/LEV/MOTO is silent to the conformation of the actuator which adjusts the angling. 
SCH teaches a punch (a blade/cutting element) [Fig. 4 #230; 0073] which is rotatably aligned using an adjusting part [Fig. 4 #201; 0084] that connects the punch to the punch holder (frame element) [Fig. 4 #23; 0084].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the adjusting part which connects the punch to the holder as taught by SCH to allow for the angling of KIM/LEV/MOTO. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712